DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response< Examiner notes Applicant’s arguments/amendments, however the PARs still meets the amended claims limitations for these reasons: Besides the teachings of the primary PAR (PPAR or CALLAHAN), DURY further discloses the amended claims limitations: CALLAHAN analyzes tracked information to determine behavior information associated with the user with the interactive video and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the track information and the behavior information, the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video (figs.2-8, Col.2, lines 3-11, Col.4, lines 3-67, Col.6, lines 29-51 and line 58-Col.7, line 56), playback simulation mode, displays a dynamic progression status of at least one of a plurality of video segment paths, marker moves along the timeline indicating the current displayed video image, BUT appears silent as to analyzing tracked information to determine behavior information of the user associated with the user’s engagement with the video player and the interactive video  comparing the behavioral information of the user to historical behavioral information associated with at least one other user’s engagement with the video player and the interactive video; and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the tracked information and the at least one result of the behavioral information comparison, at least one parameter of the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video; However in the same field of endeavor, DURY discloses participant rewards in a spectating system, where a game server tracks users input to determine behavior information; analyzing tracked information to determine behavior information of the user associated with the user’s engagement with the video player and the interactive video  comparing the behavioral information of the user to historical behavioral information associated with at least one other user’s engagement with the video player and the interactive video; and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the tracked information and the at least one result of the behavioral information comparison, at least one parameter of the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video (figs.1A-10, 18-33, [0069-0071], [0073], [0117], [0164], [0175-0180], [0219-0220], [0225-0231], [0267] and [0275-0277]), generate historical, statistical, metrics of inputs or interactions of players including facial movements as to the interactive video or game and modifies the interactive video based on the inputs or interactions accordingly and further provides rewards, as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CALLAHAN et al (5,568,602) in view of DURY et al (2017/0006322).
	As to claim 1, CALLAHAN discloses method and apparatus for game development using correlation of time sequence and digital video data and further discloses a computer-implemented method for dynamic adaptation of a video player, the method comprising:
             Receiving (fig.1 and Col.2, lines 3-11 and line 37-66), lines an interactive video defined by a tree structure, the tree structure comprising a plurality of branches of the interactive video, each branch comprising one or more video segments (figs.2-5, Abstract, Col.1, lines 57-64 and Col.2, lines 37-66), note the unedited video is stored on a first computer file, edited and manipulated and stored at the developer, computer 11 or at Display Devices; the video data structure shows a line connected to a node and additional two or more lines connected to the node to form a tree of digital video data segments;
             During a first playthrough of the interactive video using a video player, tracking information comprising user interactions with the interactive video; in association with a second, later playthrough of the interactive video, dynamically modifying, based on the information, the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video, the decisions being associated with a plurality of branching points in the tree structure (figs.2-5, Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56), note playback simulation mode, displays a dynamic progression status of at least one of a plurality of video segment paths, marker moves along the timeline indicating the current displayed video image, where each segment path comprises a plurality of selectable presentation video segments where the branched time line shows each path decision points at which a different path can be selected and includes navigation along the video segment paths using a cursor along the branched time line structure.
	CALLAHAN analyzes tracked information to determine behavior information associated with the user with the interactive video and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the track information and the behavior information, the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video (figs.2-8, Col.2, lines 3-11, Col.4, lines 3-67, Col.6, lines 29-51 and line 58-Col.7, line 56), note playback simulation mode, displays a dynamic progression status of at least one of a plurality of video segment paths, marker moves along the timeline indicating the current displayed video image, BUT appears silent as to analyzing tracked information to determine behavior information of the user associated with the user’s engagement with the video player and the interactive video  comparing the behavioral information of the user to historical behavioral information associated with at least one other user’s engagement with the video player and the interactive video; and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the tracked information and the at least one result of the behavioral information comparison, at least one parameter of the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video.
	However in the same field of endeavor, DURY discloses participant rewards in a spectating system, where a game server tracks users input to determine behavior information; analyzing tracked information to determine behavior information of the user associated with the user’s engagement with the video player and the interactive video  comparing the behavioral information of the user to historical behavioral information associated with at least one other user’s engagement with the video player and the interactive video; and in association with a second, later playthrough of the interactive video presented to the user, dynamically modifying, based on the tracked information and the at least one result of the behavioral information comparison, at least one parameter of the video player and content of the interactive video and wherein the information further comprises decisions of a user made during the playthrough of the interactive video (figs.1A-10, 18-33, [0069-0071], [0073], [0117], [0164], [0175-0180], [0219-0220], [0225-0231], [0267] and [0275-0277]), generate historical, statistical, metrics of inputs or interactions of players including facial movements as to the interactive video or game and modifies the interactive video based on the inputs or interactions accordingly and further provides rewards. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of DURY into the system of CALLAHAN to generate statistics of users’ interactions with the interactive video and dynamically modify the interactive video based on users inputs or interactions,
	As to claim 3, CALLAHAN further discloses wherein the tracked information further comprises environment information associated with a viewer of the interactive video or a device on which the video player executes, the environment information comprising: location, IP address, demographic  demographic, referrer, tracking data, device type, browser properties, screen size, and/or bandwidth (Col.2, lines 3-11 and Col.6, lines 29-51).
	As to claims 4-5, CALLAHAN further discloses wherein the behavior information further comprises a number of interactions with the interactive video, timing of interactions with the interactive video, locations of interactions in the tree structure, occurrence of seeks, and occurrence of replays and creating a model of user behavior based on the behavioral information; identifying a behavioral pattern using the model; and modifying the video player and/or content of the interactive video based on the behavioral pattern (Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56), note remarks in claims 1-2, note also the visual indicator, which shows a portion or segment played by its position on the timeline where the marker is dynamically updated to represent the current viewed video position, furthermore monitors cursor movements pattern to generate or simulate in advance other video segment, backtracking through nodes to edit data which has already been correlated.
	As to claims 6-8, CALLAHAN further discloses where the tracked information further comprises experience information associated with the first playthrough of the interactive video, the experience information comprising: expected buffering based on bandwidth, conformance of the first playthrough to the tree structure, expected device behavior, expected browser behavior, and/or reported errors, wherein dynamically modifying the video player comprises automatically modifying at least one parameter of the video player to address a problem identified based on the experience information and wherein the parameters of the video player comprise video frame rate, video bitrate, audio bitrate, screen orientation, minimum buffer to play, scaling, video dimensions, starting node of interactive content, and/or default nodes at branching points in interactive content (Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56), note remarks in claims 1-2 and 4-5.
	As to claim 9, CALLAHAN further discloses wherein dynamically modifying content of the interactive video comprises (i) preloading video segments in the tree structure likely to be viewed by a user, or (ii) decreasing the prevalence of video content likely to be skipped by the user (Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56).
	As to claims 10-11, CALLAHAN further discloses where simulating a first playthrough of the interactive video in an emulated environment in which the video player has a parameter with a first value; and simulating a second playthrough of the interactive video in an emulated environment in which the video player has the parameter with a second, different value and wherein dynamically modifying the video player comprises automatically setting the parameter to either the first value or the second value based on which of the first playthrough or the second playthrough exhibits fewer problems (Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56), note remarks in claims 1-2 and 4-5.
	As to claim 12, CALLAHAN further discloses determining that the first playthrough of the interactive video results in more user engagements with the interactive video than a different playthrough of the interactive video, and wherein dynamically modifying the video player and content of the interactive video comprises, in association with the second playthrough of the interactive video: (i) setting a value of a parameter of the video player equal to a value of a parameter of the video player in place at a time of the first playthrough, and/or (ii) selecting video segments for presentation during the second playthrough that correspond to video segments presented during the first playthrough (Col.2, lines 3-11, Col.6, lines 29-51 and line 58-Col.7, line 56), note remarks in claims 1-2 and 4-5.
	Claim 13 is met as previously discussed in claims 1-2 and 4-5.
	As to claims 14-15, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claim 16 is met as previously discussed in claim 3.
	Claims 17-18 are met as previously discussed in claims 4-6.
	Claims 19-21 are met as previously discussed in claims 6-8.
	Claim 22 is met as previously discussed in claim 9.
	Claims 23-24 are met as previously discussed in claims 10-11.
	Claim 25 is met as previously discussed in claim 12.
	Claim 26 is met as previously discussed in claims 1-2 and 4-5.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



ANNAN Q. SHANG